ORDER
The Disciplinary Review Board on December 22, 1998, having filed with the Court its decision concluding that DANIEL ELLIS of WARREN, who was admitted to the bar of this State in 1974, should be reprimanded for violating RPC 1.15(a) and (d) (negligent misappropriation of client trust funds) and Rule 1:21-6 (violation of the record-keeping requirements);
And the Disciplinary Review Board having further concluded that for a period of two years respondent should be required to submit quarterly reconciliations of his attorney accounts to the Office of Attorney Ethics and practice under supervision and that he should complete ten hours of courses in ethics and trust accounting offered by the Institute for Continuing Legal Education;
And good cause appearing;
It is ORDERED that DANIEL ELLIS is hereby reprimanded; and it is further
*256ORDERED that for a period of two years and until the further Order of the Court respondent shall submit to the Office of Attorney Ethics on a schedule to be determined by that office quarterly reconciliations of his attorney books and records; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that within six months of the filing date of this Order, respondent shall successfully complete ten hours of courses in ethics and trust accounting offered by the Institute for Continuing Legal Education; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.